STOCK PURCHASE AGREEMENT This Stock Purchase Agreement ("Agreement") is made as of September 1, 2008, by Zhanpeng Wang, an individual ("Buyer"), and NCN Group Limited, a British Virgin Islands corporation and wholly-owned subsidiary of Network CN Inc. ("Seller"). RECITALS Seller desires to sell, and Buyer desires to purchase, all of the issued and outstanding shares (the "Shares") of capital stock of NCN Management Services Limited, a British Virgin Islands corporation (the "Company"), for the consideration and on the terms set forth in this Agreement. AGREEMENT The parties, intending to be legally bound, agree as follows: 1.
